Exhibit 10.2

 

THIS AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATIONS UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”), NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS, IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of,
but not necessarily on, the 1st day of October, 2009, by and between Arkanova
Acquisition Corporation, a Delaware corporation (the “Company”), and Aton Select
Funds Limited (the “Investor”).

 


BACKGROUND

 

A.            The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemptions from securities registration afforded
by the provisions of Regulation S (“Regulation S”), as promulgated by the U.S.
Securities and Exchange Commission under the Securities Act of 1933, as amended;
and

 

B.            The Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, a Secured Promissory Note (the “Note”) in the aggregate
principal amount of Twelve Million and No/100 United States Dollars (US
$12,000,000.00) (the “Principal Amount”), bearing interest at the rate of six
percent (6.0%) per annum, in the form attached hereto as Annex “A”.

 

C.            The Note is being issued by the Company in exchange for the loan
by the Investor to the Company of an additional One Million One Hundred
Sixty-Eight Thousand Seven Hundred Twenty-Nine and 17/100 United States Dollars
(US $1,168,729.17) (the “Additional Loan Amount”) plus the cancellation of the
following Promissory Notes:

 

(i)            Promissory Note from the Company to Aton Select Fund Limited
dated September 3, 2008, in the original principal amount of Nine Million and
No/100 United States Dollars (US $9,000,000.00) (the “$9 Million Note”);

 

(ii)           Promissory Note from the Company to Aton Select Fund Limited
dated April 29, 2009 in the original principal amount of Six Hundred Thousand
and No/100 United States Dollars (US $600,000); and

 

--------------------------------------------------------------------------------


 

(iii)          Promissory Note from the Company to Aton Select Fund Limited
dated April 14, 2009, in the original principal amount of Four Hundred Twelve
Thousand Five Hundred and No/100 United States Dollars (US $412,500).

 

Terms and Conditions

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Definitions. In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

(a)           “Affiliate” means, with respect to any Person, any other Person
which directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person;

 

(b)           “Business Day” means a day, other than a Saturday or Sunday, on
which banks in Houston, Texas, are open for the general transaction of business;

 

(c)           “Company’s Knowledge” means the actual knowledge of the executive
officers (as defined in Rule 405 under the 1933 Act) of the Company;

 

(d)           “Control” (including the terms “controlling”, “controlled by” or
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise;

 

(e)           “Guaranty” has the meaning set forth in Section 2 hereof;

 

(f)            “Material Adverse Effect” means a material adverse effect on
(i) the assets, liabilities, results of operations, condition (financial or
otherwise), business, or prospects of the Company and its Subsidiaries taken as
a whole, or (ii) the ability of the Company to perform its obligations under the
Transaction Documents;

 

(g)           “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, sole proprietorship, unincorporated organization, governmental
authority or any other form of entity not specifically listed herein;

 

(h)           “Pledge Agreement” has the meaning set forth in Section 2 hereof;

 

(i)            “Purchase Price” means the Principal Amount payable as set forth
in Subparagraph C of the Background section of this Agreement;

 

(j)            “SEC” means the United States Securities and Exchange Commission;

 

(k)           “Subsidiaries” means the wholly-owned or majority owned
subsidiaries of the Company;

 

2

--------------------------------------------------------------------------------


 

(l)            “Transaction Documents” means this Agreement, the Note, the
Pledge Agreement and the Guaranty;

 

(m)          “1933 Act” means the Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations promulgated thereunder; and

 

(n)           “1934 Act” means the Securities Exchange Act of 1934, as amended,
or any successor statute, and the rules and regulations promulgated thereunder.

 

2.             Purchase and Sale of the Note; Security.  Subject to the terms
and conditions of this Agreement, on the Closing Date, the Company shall sell
and issue to the Investor, the Note in the Principal Amount in exchange for the
Purchase Price. The Company shall also pledge to the Investor, pursuant to terms
of the form of Pledge Agreement attached hereto as Annex “C”, all of the
membership interests in the Company’s wholly-owned subsidiary, Provident Energy
Associates of Montana, LLC, a Montana limited liability corporation that owns
the Two Medicine Cut Bank Sand Unit in Pondera and Glacier Counties, Montana, to
secure payment of the indebtedness evidenced by the Note (the “Security
Interest”).  As an indirect beneficiary of the Investor’s purchase of the Note
and as further security for payment of the indebtedness evidenced by the Note,
the Company’s parent corporation, Arkanova Energy Corporation (“AEC”), has
agreed to guarantee the payment of the Note by the execution and delivery to the
Investor at the Closing of the form of Guaranty attached hereto as Annex “D”.

 

3.             Additional Consideration.  As further inducement to the Investor
to purchase the Note, the Company shall (i) deliver to the Investor as soon as
reasonably practical following the execution of this Agreement by the Investor
such number of shares of the unregistered common stock of AEC as shall be
determined by dividing Two Hundred Forty Thousand and No/100 United States
Dollars (US $240,000) by the average stock price for AEC’s common stock over the
fifteen (15) Business Day period immediately preceding the day on which this
Agreement is executed by the Investor, and (ii) deliver to the Investor on the
first anniversary date of the execution of this Agreement by the Investor such
number of shares of the unregistered common stock of AEC as shall be determined
by dividing Two Hundred Forty Thousand and No/100 United States Dollars (US
$240,000) by the average stock price for AEC’s common stock over the fifteen
(15) Business Day period immediately preceding the first anniversary date of the
execution of this Agreement by the Investor.  The Company shall also cause to be
delivered to the Investor as soon as reasonably practical following the
execution of this Agreement by the Investor an additional 900,000 shares of the
AEC’s common stock in accordance with the Company’s heretofore unfulfilled
obligation under Section 3 of the Note Purchase Agreement relating to the $9
Million Note.

 

4.             Closing. There shall be no formal closing ceremony with respect
to the transactions contemplated by this Agreement.   Instead, the parties shall
execute and exchange the Transaction Documents by facsimile and email and the
closing of the transactions contemplated by this Agreement shall be deemed to
have occurred (the “Closing”) on the date (the “Closing Date”) that the Company
receives the Purchase Price in full.

 

5.             Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that, except as set forth in any
schedules delivered herewith (collectively, the “Disclosure Schedules”):

 

(a)           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its

 

3

--------------------------------------------------------------------------------


 

ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify has not and could not reasonably be expected to
have a Material Adverse Effect.

 

(b)           Authorization. The Company has full power and authority and, has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) authorization of the performance of ail
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance and delivery of the Note.  The Transaction Documents constitute the
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally.

 

(c)           Valid Issuance. The Note has been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, shall be free and clear of
all encumbrances and restrictions (other than those created by the Investor),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws.

 

(d)           Consents. The execution, delivery and performance by the Company
of the Transaction Documents, and the offer, issuance and sale of the Note
requires no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws, and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods.

 

(e)           Use of Proceeds. The Additional Loan Amount shall be primarily
used by the Company for the maintenance and development of the Two Medicine Cut
Bank Sand Unit in Pondera and Glacier Counties, Montana.

 

(f)            No Conflict, Breach, Violation or Default. The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Note will not conflict with or result in a breach or
violation of any of the terms and provisions of, or constitute a default under
(i) the Company’s Certificate of Incorporation or the Company’s Bylaws, both as
in effect on the date hereof, or (ii)(a) any statute, rule, regulation or order
of any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its assets or properties, or (b) any
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of its assets or properties is subject.

 

(g)           Litigation. To the Company’s knowledge, there are no disputes or
actions pending or threatened against the Company or its properties.

 

(h)           No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation S) in
connection with the offer or sale of the Note.

 

(i)            No Integrated Offering. Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Regulation S for the exemption from registration for

 

4

--------------------------------------------------------------------------------


 

the transactions contemplated hereby or would require registration of the Note
under the 1933 Act.

 

(j)            Private Placement. The offer and sale of the Note to the Investor
as contemplated hereby is exempt from the registration requirements of the 1933
Act.

 

6.             Representations and Warranties of the Investor. The Investor
hereby represents and warrants to the Company that:

 

(a)           Power.  The Investor has the necessary legal capacity (in the case
of an individual person), or has the power and authority (if other than an
individual person) to execute and deliver this Agreement and to perform such
Investor’s obligations hereunder and to consummate all of the transactions
contemplated hereby, including but not limited to, purchase of the Note.

 

(b)           Binding Obligation.  This Agreement has been duly executed and
delivered by the Investor and constitutes the legal, valid and binding
obligation of such Investor, enforceable against such Investor in accordance
with its terms, except as such enforceability may be limited by the effect of
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally.

 

(c)           Absence of Breaches and Defaults.  The execution, delivery and
performance by the Investor of this Agreement and the consummation of the
transactions contemplated hereby do not breach or constitute a default under any
loan or purchase agreement, indenture, mortgage, deed of trust, lease,
instrument, contract or other agreement binding on or affecting either such
Investor or any of his property or assets, the breach of which, either
individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the Investor.

 

(d)           Purchase Entirely for Own Account. The Note to be received by the
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view t the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of the Note in
compliance with applicable federal and state securities laws.  Nothing contained
herein shall be deemed a representation or warranty by the Investor to hold the
Note for any period of time. The Investor is not a broker-dealer registered with
the SEC under the 1934 Act or an entity engaged in a business that would require
it to be so registered.

 

(e)           Investment Experience.  The Investor acknowledges that it can bear
the economic risk and complete loss of its investment in the Note and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

 

(f)            Disclosure of Information. The Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Note.

 

(g)           No Reliance.  The Investor has not relied upon the Company or its
directors and officers, or the Company’s legal counsel or advisors for
investment, legal or tax advice, including

 

5

--------------------------------------------------------------------------------


 

advice with respect to the hold periods and resale restrictions imposed upon the
Note by the securities legislation in the jurisdiction in which the Investor
resides, and has, if desired, in all cases sought the advice of the Investor’s
own personal investment advisor, legal counsel and tax advisors, and the
Investor is either experienced in or knowledgeable with regard to the affairs of
the Company or, either alone or with its professional advisors, is capable by
reason of knowledge and experience in financial and business matters in general,
and investments in particular, of evaluating the merits and risks of an
investment in the Note, and it is able to bear the economic risk of an
investment in the Note and can otherwise be reasonably assumed to have the
capacity to protect its own interest in connection with the investment.

 

(h)           Further Representations and Acknowledgements.  The Investor
further represents and acknowledges that:

 

(i)            The Investor is not a “U.S. Person” as that term is defined in
Regulation S.

 

(ii)           The Investor is located outside the United States.

 

(iii)          The Investor is not aware of any advertisement of any of the Note
to be issued hereunder.

 

(iv)          The Investor will not acquire the Note as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of the Note which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of the Note; provided, however, that the Investor may sell or
otherwise dispose of the Note pursuant to registration under the 1933 Act and
any applicable state securities laws or under an exemption from such
registration requirements and as otherwise provided herein.

 

(v)           The Investor agrees that the Company will refuse to register any
transfer of the Note not made in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act or pursuant
to an available exemption from the registration requirements of the 1933 Act and
in accordance with applicable state securities laws.

 

(vi)          The Investor understands and agrees that offers and sales of any
Note prior to the expiration of a period of one year after the date of transfer
of the Note (the “Distribution Compliance Period”), shall only be made in
compliance with the safe harbor provisions set forth in Regulation S, pursuant
to the registration provisions of the 1933 Act or an exemption therefrom, and
that all offers and sales after the Distribution Compliance Period shall be made
only in compliance with the registration provisions of the 1933 Act or an
exemption therefrom and in each case only in accordance with all applicable
securities laws.

 

(i)            Restricted Securities. The Investor understands that the Note is
characterized as “restricted securities” under the U.S. federal securities laws
and have not been registered under the 1933 Act or under any state or “blue sky”
laws of the United States, and is being offered in a transaction not involving
any public offering within the meaning of the 1933 Act, and unless so
registered, may not be offered or sold in the United States or to U.S. Persons
as defined in

 

6

--------------------------------------------------------------------------------


 

Regulation S promulgated under the 1933 Act, and in each case only in accordance
with applicable securities laws.

 

(j)            No Hedging Transactions.  The Investor understands and agrees not
to engage in any hedging transactions involving the Note prior to the end of the
Distribution Compliance Period unless such transactions are in compliance with
the provisions of the 1933 Act.

 

(k)           Restrictions on Transfer.  The Investor hereby acknowledges and
agrees to the Company making a notation on its records or giving instructions to
the registrar and transfer agent of the Company in order to implement the
restrictions on transfer set forth and described herein.

 

(l)            Legends.  It is understood that, except as provided below,
certificates evidencing the Note will bear the following or any similar legend,
as well as the legend required by any state authority if required in connection
with the issuance of sale of the Note:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR OTHER
APPLICABLE SECURITIES LAWS. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATIONS S, RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTE UNDER THE U.S.
SECURITIES ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE U.S. SECURITIES ACT OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

 

(m)          No General Solicitation.  The Investor did not learn of the
investment in the Note as a result of any public advertising or general
solicitation.

 

(n)           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or the Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Investor.

 

7.             Conditions to Closing:

 

(a)           Conditions to the Investor’s Obligations.  The obligation of the
Investor to purchase the Note at the Closing is subject to the fulfillment to
such Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by the Investor:

 

(i)            The representations and warranties made by the Company in
Section 4. hereof qualified as to materiality shall be true and correct at all
times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or Warranty shall be true and correct as of such earlier
date, and, the representations and warranties made by the

 

7

--------------------------------------------------------------------------------


 

Company in Section 4 hereof not qualified as to materiality shall be true and
correct in all material respects at all times prior to and on the Closing Date,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date.  The Company shall
have performed in all material respects all obligations and conditions herein
required to be performed or observed by it on or prior to the Closing Date.

 

(ii)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Note, and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.

 

(iii)          No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby or in the other Transaction Documents.

 

(b)           Conditions to Obligations of the Company.  The Company’s
obligation to sell and issue the Note at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:

 

(i)            The representations and warranties made by the Investor in
Section 5 hereof shall be true and correct in all respects on the Closing Date
with the same force and effect as if they had been made on and as of said date. 
The Investor shall have performed in all material respects all obligations and
conditions herein required to be performed or observed by them on or prior to
the Closing Date.

 

(ii)           The Investor shall have paid the Purchase Price to the Company.

 

(c)           Termination of Obligations to Effect Closing; Effects.

 

(i)            The obligations of the Company, on the one hand, and the
Investor, on the other hand, to effect the Closing shall terminate as follows:

 

(A)          Upon the mutual written consent of the Company and the Investor;

 

(B)           By the Company if any of the conditions set forth in Paragraph
6(b) shall have become incapable of fulfillment, and shall not have been waived
by the Company;

 

(C)           By an Investor (with respect to itself only) if any of the
conditions set forth in Paragraph 6(a) shall have become incapable of
fulfillment, and shall not have been waived by the Investor; or

 

(D)          By either the Company or the Investor if the Closing has not
occurred on or prior to October 15, 2009;

 

8

--------------------------------------------------------------------------------


 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

 

8.             Covenants and Agreements of the Company:

 

(a)           Reports. The Company will furnish to the Investor and/or their
assignees such information relating to the Company and its Subsidiaries as from
time to time may reasonably be requested by the Investor and/or their assignees;
provided, however, that the Company shall not disclose material nonpublic
information to the Investor, or to advisors to or representatives of the
Investor, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investor, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and the Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

 

(b)           No Conflicting Agreements. The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investor under the
Transaction Documents.

 

(c)           Compliance with Laws. The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.

 

(d)           Security Interest. The Company shall cooperate with the Investor
in all reasonable respects in connection with the establishment and maintenance
of the Security Interest.  The Company agrees to execute such further documents
and instruments and to take such further actions as may be reasonably necessary
to carry out the purposes and intent of the Security Agreement.  The Company
shall be responsible for the payment of all costs and expenses reasonably
incurred by the Investor in connection with the preparation of any documents,
instruments or agreements required to create or perfect the Security Interest
and for all filing fees related thereto.

 

(e)           Termination of Covenants. The provisions of Sections 8(a), (b),
(c) and (d) above shall terminate and be of no further force and effect on the
date on which the Company’s obligations under the Note terminate.

 

9.             Survival and Indemnification:

 

(a)           Survival. The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement until the repayment in full of the
Note.

 

(b)           Indemnification. The Company agrees to indemnify and hold harmless
each Investor and its Affiliates and their respective directors, officers,
employees and agents from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become

 

9

--------------------------------------------------------------------------------


 

subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person.

 

(c)           Conduct of Indemnification Proceedings. Promptly after receipt by
a Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8(b), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not he
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.  Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

 

10.           Miscellaneous.  The following miscellaneous provisions shall apply
to this Agreement:

 

(a)           Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investor,
as applicable, provided, however, that an investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring the Note in a private transaction without the prior written
consent of the Company, after notice duly given by such Investor to the
Company.  The provisions of this Agreement shall inure to the benefit of and be
binding upon the respective permitted successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

(b)           Counterparts: Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

(c)           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

10

--------------------------------------------------------------------------------


 

(d)           Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ Loan written notice to the other party:

 

If to the Company:

 

Arkanova Acquisition Corporation
2441 High Timbers Drive

Suite 120
The Woodlands TX 77380

Fax: 281-298-9558

Attention: Pierre Mulacek, President

 

If to the Investor:

 

To the Address for Notice as provided on the signature page hereof.

 

(e)           Expenses. The parties hereto shall pay their own costs and
expenses in connection herewith. In the event that legal proceedings are
commenced by any party to this Agreement against another party to this Agreement
in connection with this Agreement or the other Transaction Documents, the party
or parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.

 

(f)            Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investor. Any amendment or
waiver effected in accordance with this Paragraph shall be binding upon each
holder of any Note purchased under this Agreement at the time outstanding, each
future holder of all such Note, and the Company.

 

(g)           Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investor without the prior consent of the Company (in the
case of a release or announcement by the Investor) or the Investor (in the case
of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investor, as the case may
be, shall allow the Investor or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in Loan of such issuance.

 

11

--------------------------------------------------------------------------------


 

(h)           Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

 

(i)            Entire Agreement. This Agreement, including the exhibits and any
disclosure schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.

 

(j)            Further Assurances. The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(k)           Governing Law: Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Texas without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
Courts of the State of Texas for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 


SIGNATURES


 

To evidence the binding effect of the terms and conditions set forth above, the
parties have executed this Agreement or caused their duly authorized officers to
execute this Agreement as of the date first above written.

 

 

ARKANOVA ACQUISITION CORPORATION

 

 

By:

/s/Pierre Mulacek

 

 

Pierre Mulacek, President

 

 

 

ATON SELECT FUNDS LIMITED

 

 

By:

/s/David Dawes

 

 

David Dawes

 

 

Director

 

 

ADDRESS FOR NOTICE

 

C/o: Aton Select Funds Limited

Street: Aeulestrasse 5, P.O. Box 470

City/State/Zip: 9490 Vaduz, Liechtenstein

Attention: Mr. David Dawes

Tel: 00423 237 3438

Fax: 00423 237 3771

 

DELIVERY INSTRUCTIONS

(if different from above)

 

C/o:
                                                                                                          

Street:
                                                                                                      

City/State/Zip:
                                                                                           

Attention:
                                                                                                

Tel:
                                                                                                          

 

13

--------------------------------------------------------------------------------


 


ANNEX “A”


 

THIS INSTRUMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO WHICH THIS INSTRUMENT
RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES
LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR
INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

 

USD $ 12, 000,000.00

October 1, 2009

 

ARKANOVA ACQUISITION CORPORATION

 

SECURED PROMISSORY NOTE

 

FOR VALUE RECEIVED, Arkanova Acquisition Corporation, a corporation organized
and existing under the laws of the State of Delaware (the “Company”), promises
to pay to Aton Select Funds Limited, the registered holder hereof (the
“Holder”), the principal sum of Twelve Million and No/100 United States Dollars
(US $12,000,000.00) on the Maturity Date (as defined below) and to pay interest
on the principal sum outstanding from time to time in arrears at the rate of six
percent (6.0 %) per annum (computed on the basis of the actual number of days
elapsed and a year of 365 days), accruing from the date of initial issuance of
this Note, until payment in full of the principal sum has been made or duly
provided for (whether before or after the Maturity Date).  This Note is being
issued by the Company in exchange for the loan by the Holder to the Company of
an additional One Million Six Hundred Sixty-Eight Thousand Seven Hundred
Twenty-Nine and 17/100 United States Dollars (US $1,668,729.17) plus the
cancellation of the following Promissory Notes:

 

(iv)          Promissory Note from the Company to Aton Select Fund Limited dated
September 3, 2008, in the original principal amount of Nine Million and No/100
United States Dollars (US $9,000,000.00) (the “$9 Million Note”);

 

(v)           Promissory Note from the Company to Aton Select Fund Limited dated
April 29, 2009, in the original principal amount of Six Hundred Thousand and
No/100 United States Dollars (US $600,000); and

 

(vi)          Promissory Note from the Company to Aton Select Fund Limited dated
April 14, 2009, in the original principal amount of Four Hundred Twelve Thousand
Five Hundred and No/100 United States Dollars (US $412,500).

 

14

--------------------------------------------------------------------------------


 

This Note is also being issued pursuant to the terms of a Note Purchase
Agreement of even date herewith (the “NPA”), to which the Company and the Holder
(or the Holder’s predecessor in interest) are parties.  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the NPA.

 

This Note is subject to the following additional provisions:

 

1.             Maturity Date.  The term “Maturity Date” means September 30,
2011.

 

2.             Security.  The payment when due of this Note is secured by a
pledge of all of the membership interests in the Company’s wholly owned
subsidiary, Provident Energy Associates of Montana, LLC, a Montana limited
liability company, in accordance with the terms and conditions of a Pledge
Agreement of even date herewith.

 

3.             Alternative Interest Payment Option.  Interest on this Note shall
be paid within ten (10) Business Days following the Maturity Date in shares of
common stock of Arkanova Energy Corporation, the publicly traded parent
corporation of the Company (“AEC”).  The number of shares of common stock of AEC
payable as interest on the Note shall be determined by dividing Seven Hundred
Twenty Thousand and No/100 United States Dollars (US $720,000.00) by the average
stock price for AEC’s common stock over the fifteen (15) Business Day period
immediately preceding the Maturity Date.

 

4.             Prepayment Provisions.  This Note may be prepaid in whole or in
part at any time prior to the Maturity Date, without penalty, so long as all
accrued interest is paid in shares of common stock AEC as determined in Section
3 above with the date of payment (as such term is defined in Section 7 hereof)
being substituted for the Maturity Date in making the calculation of the number
of shares to be delivered to the Holder by the Company.

 

5.             Default.  The Company shall be in default hereunder if payment is
not made by the end of the Holder’s close of business on the tenth (10th)
Business Day following the Maturity Date.

 

6.             Manner of Payments.  Except as provided in Section 3 hereof, all
payments contemplated hereby to be made “in cash” shall be made in immediately
available good funds of United States of America currency by wire transfer to an
account designated in writing by the Holder to the Company (which account may be
changed by notice similarly given).  For purposes of this Note, the phrase “date
of payment” means the date good funds are received in the account designated by
the notice which is then currently effective.

 

7.             No Impairment; Direct Obligation.  Subject to the terms of the
NPA, no provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the coin or
currency, as herein prescribed. This Note is a direct obligation of the Company.

 

8.             Limited Recourse.  No recourse shall be had for the payment of
the principal of, or the interest on, this Note, or for any claim based hereon,
or otherwise in respect hereof, against any incorporator, shareholder, officer
or director, as such, past, present or future, of the Company or any successor
corporation, whether by virtue of any constitution, statute or rule of law, or
by the enforcement of any assessment or penalty or otherwise, all such liability
being, by the acceptance hereof and as part of the consideration for the issue
hereof, expressly waived and released.

 

9.             Restrictions on Resale.  The Holder of the Note, by acceptance
hereof, agrees that this Note is being acquired for investment and that such
Holder will not offer, sell or otherwise dispose of this

 

15

--------------------------------------------------------------------------------


 

Note except under circumstances which will not result in a violation of the
Securities Act of 1933, as amended, or any applicable state blue sky or foreign
laws or similar laws relating to the sale of securities.

 

10.           Notices.  Any notice given by any party to the other with respect
to this Note shall be given in the manner contemplated by the NPA in the Section
entitled “Notices.”

 

11.           Applicable Laws.  This Note shall be governed by and construed in
accordance with the laws of the State of Texas.  Each of the parties consents to
the exclusive jurisdiction of the Courts of the State of Texas in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non coveniens, to the bringing of any such proceeding in such jurisdictions.  To
the extent determined by such court, the Company shall reimburse the Holder for
any reasonable legal fees and disbursements incurred by the Holder in
enforcement of or protection of any of its rights under any of this Note.

 

12.           Jury Trial Waiver. The Company and the Holder hereby waive a trial
by jury in any action, proceeding or counterclaim brought by either of the
Parties hereto against the other in respect of any matter arising out of or in
connection with this Note.

 

13.           Events of Default.  Each of he following shall constitute an
“Event of Default”:

 

(a)           Default in Payment.  The Company shall default in the payment of
principal or interest on this Note or any other amount due; or

 

(b)           Breach of Representation or Warranty.  Any of the representations
or warranties made by the Company herein, in the NPA or any of the other
Transaction Agreements shall be false or misleading in any material respect at
the time made; or

 

(c)           Change of Management.  The occurrence of any event which results
in the current executive officers of the Company no longer serving in their
respective current capacities with the Company; or

 

(d)           Assignment for Creditors.  The Company shall (i) make an
assignment for the benefit of creditors or commence proceedings for its
dissolution; or (ii) apply for or consent to the appointment of a trustee,
liquidator or receiver for its or for a substantial part of its property or
business; or

 

(e)           Appointment of Trustee.  A trustee, liquidator or receiver shall
be appointed for the Company or for a substantial part of its property or
business without its consent; or

 

(f)            Court Control.  Any governmental agency or any court of competent
jurisdiction at the instance of any governmental agency shall assume custody or
control of the whole or any substantial portion of the properties or assets of
the Company; or

 

(g)           Bankruptcy Proceedings. Bankruptcy, reorganization, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted by or against the
Company.

 

If an Event of Default shall have occurred, then, or at any time thereafter, and
in each and every such case, unless such Event of Default shall have been waived
in writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default) at the option of the Holder and in the Holder’s sole
discretion, the Holder may consider this Note immediately due and payable (and
the

 

16

--------------------------------------------------------------------------------


 

Maturity Date shall be accelerated accordingly), without presentment, demand,
protest or notice of any kinds, all of which are hereby expressly waived,
anything herein or in any note or other instruments contained to the contrary
notwithstanding, and interest shall accrue on the total amount due (the “Default
Amount”) on the date of the Event of Default (the “Default Date”) at the rate of
12% per annum or the maximum rate allowed by law, whichever is lower, from the
Default Date until the date payment is made, and the Holder may immediately
enforce any and all of the Holder’s rights and remedies provided herein or any
other rights or remedies afforded by law.

 

14.           Covenants of the Company.  The Company covenants and agrees that,
so long as any principal of, or interest on, this Note shall remain unpaid,
unless the Holder shall otherwise consent in writing, it will comply with the
following terms:

 

(a)           Reporting Requirements. The Company will furnish to the Holder or
make publicly available:

 

(i)            as soon as possible, and in any event within ten (10) days after
obtaining knowledge of the occurrence of (A) an Event of Default, (B) an event
which, with the giving of notice or the lapse of time or both, would constitute
an Event of Default, or (C) a material adverse change in the condition or
operations, financial or otherwise, of the Company, taken as whole, the written
statement of the Chief Executive Officer or the Chief Financial Officer of the
Company, setting forth the details of such Event of Default, event or material
adverse change; and

 

(ii)           promptly after the commencement thereof, notice of each action,
suit or proceeding before any court or other governmental authority or other
regulatory body or any arbitrator as to which there is a reasonable possibility
of a determination that would (A) materially impact the ability of the Company
to conduct its business, (B) materially and adversely affect the business,
operations or financial condition of the Company, or (C) impair the validity or
enforceability of the Note or the ability of the Company to perform their
obligations under the Note.

 

(b)           Compliance with Laws. The Company will comply, in all material
respects with all applicable laws, rules, regulations and orders, except to the
extent that noncompliance would not have a Material Adverse Effect upon the
business, operations or financial condition of the Company taken as a whole.

 

(c)           Preservation of Existence. The Company will maintain and preserve
its existence.

 

(d)           Maintenance of Properties. The Company will maintain and preserve
all of its material properties which are necessary in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, at all times with the provisions of all material leases (including
oil and gas leases) to which it is a party as lessee or under which it occupies
property, so as to prevent any material forfeiture or material loss thereof
thereunder.

 

(e)           Maintenance of Insurance. The Company will maintain, with
responsible and reputable insurers, insurance with respect to its properties and
business, in such amounts and covering such risks, as is carried generally in
accordance with sound business practice by companies in similar businesses in
the same localities in which the Company is situated.

 

17

--------------------------------------------------------------------------------


 

(f)            Keeping of Records and Books of Account. The Company will keep
adequate records and books of account, with complete entries made in accordance
with generally accepted accounting principles, reflecting all of its financial
and other business transactions.

 

15.           Qualification.  In the event for any reason, any payment by or act
of the Company or the Holder shall result in payment of interest which would
exceed the limit authorized by or be in violation of the law of the jurisdiction
applicable to this Note, then ipso facto the obligation of the Company to pay
interest or perform such act or requirement shall be reduced to the limit
authorized under such law, so that in no event shall the Company be obligated to
pay any such interest, perform any such act or be bound by any requirement which
would result in the payment of interest in excess of the limit so authorized. In
the event any payment by or act of the Company shall result in the extraction of
a rate of interest in excess of a sum which is lawfully collectible as interest,
then such amount (to the extent of such excess not returned to the Company)
shall, without further agreement or notice between or by the Company or the
Holder, be deemed applied to the payment of principal, if any, hereunder
immediately upon receipt of such excess funds by the Holder, with the same force
and effect as though the Company had specifically designated such sums to be so
applied to principal and the Holder had agreed to accept such sums as an
interest-free prepayment of this Note. If any part of such excess remains after
the principal has been paid in full, whether by the provisions of the preceding
sentences of this Section or otherwise, such excess shall be deemed to be an
interest-free loan from the Company to the Holder, which loan shall be payable
immediately upon demand by the Company. The provisions of this Section shall
control every other provision of this Note.

 


SIGNATURE


 

To evidence the binding effect of the foregoing provisions, the Company has
caused this instrument to be duly executed by an officer thereunto duly
authorized as of, but not necessarily on, the date first above written.

 

 

 

ARKANOVA ACQUISITION CORPORATION

 

 

 

 

 

 

By:

 

 

 

Pierre Mulacek, President

 

18

--------------------------------------------------------------------------------


 

ANNEX “B”

 

Wire Instructions

 

19

--------------------------------------------------------------------------------


 

ANNEX “C”

 

THIS AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of, but not
necessarily on, the 1st day of October, 2009, by and between Arkanova
Acquisition Corporation, a Delaware corporation, (“Pledgor”), and Aton Select
Funds Limited (“Secured Party”).

 

Background

 

A.            On even date herewith, Pledgor and the Secured Party entered into
a Note Purchase Agreement (the “NPA”)”) pursuant to which Pledgor issued to
Secured Party a Consolidated Secured Promissory Note (the “Note”) and agreed to
pledge Interests of the membership interests of the Pledgor’s wholly owned
subsidiary, Provident Energy Associates of Montana, LLC, a Montana limited
liability company (“Provident”), to secure payment of the indebtedness evidenced
by the Note; and

 

B.            The parties desire to set forth in writing their agreement as to
the terms and conditions of the administration and disposition of the pledge of
the membership interests of Provident and certain other matters as set forth
herein;

 

Terms and Conditions

 

In consideration of the mutual benefits to be derived from the covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.             Pledge.  As collateral security for the payment and performance
of the Obligations (as defined in Section 2 hereof) by Pledgor, Pledgor hereby
pledges to the Secured Party, and grants, transfers, assigns and hypothecates to
the Secured Party a continuing security interest in, the following property
owned by Pledgor (the “Pledged Collateral”):

 

20

--------------------------------------------------------------------------------


 

(a)           Pledged Interests.  All of the issued and outstanding membership
interests in Provident (the “Pledged Interests”).

 

(b)           Dividends and Proceeds.  Except as provided in
Section 10(b) hereof, all dividends, cash, products, proceeds, securities,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Pledged
Interests, including, but not limited to, all distributions or payments in
partial or complete liquidation or redemption of the Pledged Interests.

 

(c)           Additional Interests.  All additional membership interests in
Provident from time to time hereafter acquired by Pledgor arising from the
Pledged Interests as a result of any reclassification, readjustment, split,
dividend, or reorganization and the certificates representing such additional
Interests, and all dividends, cash, products, proceeds, securities, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Interests.

 

2.             Obligations Secured.  This Agreement secures the payment and
performance of (i) all obligations of Pledgor to the Secured Party now or
hereafter existing under the Note whether for indebtedness (principal and
interest), fees, damages, expenses or otherwise, and whether evidenced by any
instrument, agreement or book account, (ii) all obligations of Pledgor to the
Secured Party now or hereafter existing under the NPA, and (iii) all obligations
of Pledgor to the Secured Party now or hereafter existing under this Agreement,
regardless of whether the amounts referred to in clause (i), (ii) or (iii) above
are due or to become due, direct or indirect, primary or secondary, joint,
several, or joint and several, or fixed or contingent obligations of Pledgor. 
All of such obligations are collectively referred to herein as the
“Obligations”.

 

3.             Delivery of Pledged Collateral.  (a)  Upon the execution of this
Agreement, Pledgor shall deliver and deposit with the Secured Party the
certificate or certificates or other instruments evidencing the Pledged
Interests, along with such assignments, financing statements, endorsements, and
transfer powers duly executed by Pledgor in blank as will enable the Secured
Party to register the Pledged Interests in the Secured Party’s name or in the
name of the Secured Party’s nominee in the appropriate record books of Provident
in the Event of Default (as such term is herein after defined).

 

4.             Return of Pledged Collateral.  Secured Party shall return the
Pledged Collateral or the balance thereof, if any, in its possession to Pledgor
upon payment in full of the Obligations.

 

5.             Further Assurances and Documentation.  Pledgor agrees that at any
time and from time to time, at the expense of Pledgor, Pledgor will promptly
execute and deliver all further instruments and documents, and take all further
action that the Secured Party may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable the Secured Party to exercise and enforce the Secured Party’s rights and
remedies hereunder with respect to any Pledged Collateral.

 

6.             Responsibility for Pledged Collateral.  Secured Party shall
exercise reasonable care in the custody and preservation of the Pledged
Collateral.  The Secured Party shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in the Secured Party’s
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Secured Party accords the Secured Party’s own property of
similar nature.  The Secured Party shall be under no duty or responsibility to
(i) fix or preserve the rights of Pledgor with respect to the Pledged Collateral
against prior parties, (ii) fix or preserve rights against any parties to any
instrument or chattel paper which

 

21

--------------------------------------------------------------------------------


 

may be a part of the Pledged Collateral, (iii) sell or otherwise realize upon
the Pledged Collateral, or (iv) seek payment from any particular source. 
Without limiting the generality of the foregoing, the Secured Party shall not
have any responsibility or obligation for any action in connection with any
conversion, call, exchange, maturity, redemption, retirement, tender or any
other event relating to any of the Pledged Collateral whether or not the Secured
Party has or is deemed to have knowledge of such matters.  The Secured Party
shall never be liable for the Secured Party’s failure to use diligence to
collect any amount payable with respect to the Pledged Collateral, but shall be
liable only to account to Pledgor for what the Secured Party may actually
collect or receive thereon.  After payment of part of the Obligations, the
Secured Party may, at the Secured Party’s option, retain all or any portion of
the Pledged Collateral as security for any remaining Obligations and retain this
Agreement as evidence of such security.

 

7.             Representations and Warranties.  Pledgor represents and warrants
to Secured Party as follows:

 

(a)           Authorization.  The execution, delivery and performance of this
Agreement are within Pledgor’s powers and are not in contravention of any
applicable law.

 

(b)           Absence of Conflicts.  Pledgor is not obligated under any contract
or agreement, which materially or adversely affects Pledgor’s properties or
assets, or Pledgor’s financial condition, and neither the execution nor delivery
of this Agreement nor the consummation of any transaction contemplated hereby
will conflict with or result in any breach of the terms, conditions, or
provisions of, or constitute a default under any agreement or instrument
relative thereto to which Pledgor is subject.

 

(c)           Authorized Interests.  The Pledged Interests have been duly
authorized and validly issued by Provident and are fully paid and
non-assessable.

 

(d)           Unencumbered Title to Pledged Collateral.  Pledgor is the legal
and beneficial owner of the Pledged Collateral owned by Pledgor, free and clear
of any lien, security interest, option or other charge or encumbrance whatsoever
except for the security interest created by this Agreement.  Until such time as
the Obligations have been paid in full, Pledgor, at Pledgor’s sole expense, will
keep the Pledged Collateral free from other liens, security interests,
encumbrances or claims; and Pledgor will defend the Pledged Collateral against
the claims and demands of all persons claiming the Pledged Collateral or any
part thereof or interest therein.

 

(e)           Perfected Security Interest.  The pledge of the Pledged Interests
and the delivery thereof to the Secured Party pursuant to this Agreement creates
a valid and perfected first priority security interest in the Pledged
Collateral, securing the payment of the Obligations.

 

(f)            No Approval Required.  No authorization, approval, or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required either (i) for the pledge by Pledgor of the Pledged
Collateral pursuant to this Agreement or for the execution, delivery or
performance of the Agreement by Pledgor or (ii) for the exercise by the Secured
Party of the rights provided for in this Agreement or the remedies in respect of
the Pledged Collateral pursuant to this Agreement (except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally).

 

(g)           Accurate Information.  All information contained in statements
furnished or to be furnished to the Secured Party by or on behalf of Pledgor in
connection with the Pledged Collateral or the Obligations is complete and
accurate in all material respects.

 

22

--------------------------------------------------------------------------------


 

8.             Affirmative Covenants of Pledgor.  For and during such period of
time as any portion of the Obligations shall remain unpaid or Pledgor shall have
any commitment or obligation hereunder, Pledgor shall comply with each of the
following provisions of this Section, unless the Secured Party shall otherwise
consent in writing:

 

(a)           Performance of Obligations.  Pledgor will duly and punctually pay
and perform each of the Obligations to the extent such party is liable therefor,
including, without limitation, its obligations under this Agreement and each of
the other documents securing the Obligations, as the same may at any time be
amended or modified.

 

(b)           Preservation of Existence and Franchises and Conduct of Business. 
Pledgor will do , and will cause Provident to do, or cause to be done, all
things necessary to preserve and keep in full force and effect its company
existence, rights, leases (including oil and gas leases), agreements, and all
other licenses or rights necessary to comply with all laws, regulations, rules,
statutes, or other provisions applicable to the respective entity in the
operation of their respective business, noncompliance with which would
materially and adversely affect either the business or credit of Provident.

 

(c)           Confidential Information.   Pledgor will, and will cause its
subsidiaries to, furnish to the Secured Party any information which the Secured
Party may from time to time reasonably request concerning any covenant,
provision or condition of the Agreement or any matter in connection with the
business and operations of Pledgor and its subsidiaries.  Secured Party agrees
that, until the occurrence of an Event of Default, it will take all reasonable
steps to keep confidential any proprietary information given to it by Pledgor,
provided, however, that this restriction shall not apply to information which
(i) has at the time in question entered the public domain through no default of
this provision, or (ii) is required to be disclosed by law or by any order,
rule or regulation (whether valid or invalid) of any court or governmental
agency, or authority.

 

(d)           Notice of Material Events and Defense of Action.  Pledgor will
promptly notify Secured Party of:  (i) any material adverse change in Pledgor’s
or any subsidiary’s financial condition, (ii) the occurrence of any Event of
Default, (iii) the acceleration of the maturity of any debt owed by Pledgor or
subsidiary or of any default by Pledgor or any subsidiary under any indenture,
mortgage, agreement, contract or other instrument to which Pledgor or any
subsidiary is a party or by which any of them or any of the properties is bound;
(iv) any material adverse claim (or any claim of $25,000 or more) asserted
against Pledgor or any subsidiary or with respect to Pledgor’s or any
subsidiary’s properties, or (v) the filing of any suit or proceeding against
Pledgor or any subsidiary.  Upon the occurrence of any of the foregoing, Pledgor
will take, or cause to be taken, all reasonably necessary or appropriate steps
to remedy promptly any such material adverse change or default, to protect
against any such adverse claim, to appear in and defend any such suit or
proceeding, and to resolve all controversies on account of any of the foregoing
at Pledgor’s expense.

 

(e)           Reporting Requirements.  Within ten (10) days of the end of each
calendar quarter, Pledgor shall furnish Secured Party with a sworn statement of
Pledgor, stating that Pledgor has no knowledge that an Event of Default has
occurred, or such event has occurred and is continuing as of the date of such
statement and a statement as to the nature thereof and the action which Pledgor
proposes to take with respect thereto.

 

23

--------------------------------------------------------------------------------


 

9.             Expenses.  Pledgor will upon demand pay to Secured Party the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of the Secured Party’s counsel and of any experts and agents, which the
Secured Party may incur after the occurrence of an Event of Default (as
hereinafter defined) in connection with (i) the custody or preservation of, or
the sale of, collection from, or other realization upon, any of the Pledged
Collateral, or (ii) the exercise or enforcement of any of the rights of the
Secured Party hereunder.

 

10.           Voting Rights and Dividends.  So long as no Event of Default or
event that, with the giving of notice or the lapse of time, or both, would
become an Event of Default shall have occurred and be continuing:

 

(a)           Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement; provided,
however, Pledgor may not exercise such voting rights so as to impair the value
of the Pledged Collateral or to dilute the Secured Party’s ownership percentage
represented by the Pledged Collateral and Secured Party shall not be required to
exercise preemptive rights.

 

(b)           Pledgor shall be entitled to receive and retain any and all
dividends and interest paid in respect of the Pledged Collateral; provided,
however, that any and all (A) dividends and interest paid or payable other than
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Pledged Collateral;
(B) dividends and other distributions paid or payable in cash in respect of any
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and (C) cash paid, payable or otherwise distributed in
redemption of, or in exchange for, any Pledged Collateral, shall be, and shall
be forthwith delivered to the Secured Party to hold as, Pledged Collateral and
shall, if received by Pledgor, be received in trust for the benefit of the
Secured Party, be segregated from the other property or funds of Pledgor, and be
forthwith delivered to Secured Party as Pledged Collateral in the same form as
so received (with any necessary endorsements); and provided further, that
Pledgor shall promptly notify the Secured Party of the occurrence of any of the
above matters upon the occurrence thereof.

 

(c)           Secured Party shall execute and deliver (or cause to be executed
and delivered) to Pledgor all such proxies and other instruments as Pledgor may
reasonably request for the purpose of enabling Pledgor to exercise the voting
and other rights which Pledgor is entitled to exercise pursuant to paragraph
(i) above and to receive the dividends or interest payments which Pledgor is
authorized to receive and retain pursuant to Subsection (b) above.

 

11.           Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:

 

(a)           Default Under Obligations.  Pledgor shall be in default under the
terms of the Obligations, including the Note, the NPA and this Agreement.

 

(b)           Defaults Under Other Instruments.  Pledgor shall be in default
under the terms of any other documents and instruments relating to the Aggregate
Offering, as such term is defined in the NPA.

 

24

--------------------------------------------------------------------------------


 

(c)           Insolvency.   Pledgor or any subsidiary shall admit in writing
Pledgor’s or subsidiary’s inability to pay its debts, or shall make a general
assignment of Pledgor’s or any subsidiary’s assets or property rights for the
benefit of Pledgor’s or any subsidiary’s creditors; or any proceeding shall be
instituted by or against Pledgor or any subsidiary seeking to adjudicate Pledgor
or any subsidiary as a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of Pledgor or any subsidiary or Pledgor’s
or any subsidiary’s debts under any law relating to bankruptcy, insolvency or
reorganization or release of debtors, or seeking appointment of a receiver,
custodian, trustee, or other similar official for Pledgor or any subsidiary or
for any substantial part of the property of Pledgor or any subsidiary and in the
case of any such proceeding instituted against Pledgor or any subsidiary shall
remain undismissed for a period of ninety (90) days.

 

(d)           Failure to Perform Obligations.  Pledgor shall fail to perform any
of Pledgor’s covenants or obligations set forth in this Agreement.

 

(e)           Falsity of Representation.  Any warranty, representation or
statement made or furnished to Secured Party by Pledgor pursuant to this
Agreement shall prove to have been false in any material respect when made or
furnished.

 

(f)            Levy Against Collateral.  The levy against the Pledged
Collateral, or any part thereof, of any execution, attachment, sequestration or
other writ.

 

12.           Remedies Upon Default.

 

(a)           Remedies.  Upon the occurrence of an Event of Default, and in
addition to any and all other rights and remedies which Secured Party may then
have hereunder, or under the Texas Business and Commerce Code or any comparable
uniform commercial code applicable to Pledgor (the “Code”), or otherwise,
Secured Party may at Secured Party’s option (i) declare the entire unpaid
balance of principal of, and all accrued interest on, the Obligations
immediately due and payable without demand, presentment, notice of default,
notice of intent to accelerate or notice of acceleration of maturity, all of
which are hereby expressly waived; (ii) notify any person obligated on any of
the Pledged Collateral of the security interest of Secured Party therein and
request such person to make payment directly to the Secured Party, (iii) demand,
sue for, collect or otherwise reduce Secured Party’s claims to judgment,
foreclose or otherwise enforce the Secured Party’s security interest through
judicial procedure or make any settlement or compromise Secured Party deems
desirable with respect to any of the Pledged Collateral; (iv) after
notification, expressly provided for herein, if any, sell or otherwise dispose
of, at the office of Secured Party, or elsewhere, as chosen by Secured Party,
all or any part of the Pledged Collateral, and any such sale or other
disposition may be as a unit or in parcels, by public or private proceedings,
and by way of one or more contracts (it being agreed that the sale of any part
of the Pledged Collateral shall not exhaust the power of sale granted hereunder,
but sales may be made from time to time until all of the Pledged Collateral has
been sold or until the Obligations have been paid in full) and at such sale it
shall not be necessary to exhibit the Pledged Collateral; (v) at Secured Party’s
discretion, retain the Pledged Collateral in satisfaction of the Obligations
whenever the circumstances are such that Secured Party is entitled to do so
under the Code; (vi) apply by appropriate judicial proceedings for appointment
of a receiver for the Pledged Collateral, or any part thereof; (vii) purchase
the Pledged Collateral at any public sale; (viii) purchase the Pledged
Collateral at any private sale; and/or (ix) exercise the rights set forth in
Section 13(b) hereof.  The foregoing remedies shall be cumulative and except for
the provisions

 

25

--------------------------------------------------------------------------------


 

of Section 13(a)(v) above without prejudice to the Secured Party’s right to
recover any deficiency including reasonable attorneys’ fees and costs permitted
by this Agreement.

 

(b)           Sale of Pledged Collateral.  Secured Party is authorized, at any
sale of the Pledged Collateral, if Secured Party deems it advisable, to restrict
the prospective bidders or purchasers to those persons who will represent and
agree that they are purchasing for their own account, for investment, and not
with a view to distribution or sale of any of the Pledged Collateral.  Upon any
such sale, Secured Party shall have the right to deliver, assign, and transfer
to the purchaser thereof the Pledged Collateral so sold.  Each purchaser at any
such sale shall hold the property sold absolutely, free from any claim or right
of whatsoever kind. Secured Party shall give Pledgor ten (10) days’ written
notice of Secured Party’s intention to make any such public or private sales or
sale at broker’s board or on a securities exchange.  Such notice, in case of
sale at broker’s board or a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Pledged
Collateral, or that portion thereof so being sold, will first be offered to sale
at such board or exchange.  At any such sale, the Pledged Collateral may be sold
in one lot as an entirety or in separate parcels, as the Secured Party may
determine.  Secured Party shall not be obligated to make any such sale pursuant
to any such notice.  Secured Party may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for the sale, and such sale may be
made at any time or place to which the same may be so adjourned.  In case of any
sale of all or any part of the Pledged Collateral on credit or for future
delivery, the Pledged Collateral so sold may be retained by the Secured Party
until the selling price is paid by the purchaser thereof, but the Secured Party
shall not incur any liability in case of the failure of such purchaser to take
up and pay such selling price, and such Pledged Collateral may again be sold
upon like notice.  Secured Party may also, at Secured Party’s discretion,
proceed by a suit or suits at law, or in equity to foreclose the pledge and sell
the Pledged Collateral, or any portion thereof, under a judgment or decree of a
court or courts of competent jurisdiction.  If any consent, approval or
authorization of any state, municipal or other governmental department, agency
or authority should be necessary to effectuate any sale or other disposition of
the Pledged Collateral, or any part thereof, Pledgor will execute all such
applications and other instruments as may be required in connection with
securing any such consent, approval or authorization, and will otherwise use its
best efforts to secure the same.

 

(c)           Notification.  Reasonable notification of the time and place of
any public sale of the Pledged Collateral, or any reasonable notification of the
time after which any private sale or other intended disposition of the Pledged
Collateral is to be made, shall be sent to Pledgor and to any other person
entitled under the Code to notice; provided, however, that if the Pledged
Collateral threatens to decline quickly in value, Secured Party may sell or
otherwise dispose of the Pledged Collateral without notification, advertisement
or other notice of any kind.  It is agreed that notice sent or given not less
than ten (10) calendar days prior to the taking of the action to which the
notice relates is reasonable notification and notice for the purpose of this
Agreement.  Notice shall be deemed to be sent when it is deposited in the United
States Mail, return receipt requested, bearing the proper postage and addressed
to Pledgor and any other person entitled to receive notice, at their last known
address according to the records of the Secured Party.

 

(d)           Application of Proceeds.  Upon the occurrence of an Event of
Default or maturity of any instrument evidencing the Obligations or any part
thereof, whether such maturity be by such terms of such instruments or through
the exercise of any power of acceleration, Secured Party is authorized and
empowered to apply any and all funds realized from the sale of the Pledged
Collateral not previously credited against the Obligations first toward the
payment of the

 

26

--------------------------------------------------------------------------------


 

costs, charges and expenses, if any, incurred in the collection of such funds
hereunder, and then toward the payment of the Obligations, and shall pay any
balance remaining to Pledgor in accordance with the written instructions
executed by Pledgor or as prescribed by the Code.

 

(e)           Deficiency.  In the event that the proceeds of any sale,
collection or realization upon the Pledged Collateral by Secured Party are
insufficient to pay all amounts to which Secured Party is legally entitled,
Pledgor shall be liable for the deficiency, together with interest thereon at
such rate as shall be fixed by applicable law, together with the costs of
collection and the reasonable fees of any attorneys employed by Secured Party to
collect such deficiency.

 

13.           Secured Party Appointed Attorney-in-Fact.  Pledgor hereby
irrevocably appoints Secured Party as Pledgor’s attorney-in-fact, with full
authority in the place and stead of Pledgor and in the name of Pledgor or
otherwise, from time to time in the Secured Party’s discretion after the
occurrence of an Event of Default to take any action and to execute any
instrument which the Secured Party may deem necessary or advisable to accomplish
the purpose of this Agreement, including, without limitation, (i) the right and
power to execute and deliver any and all powers and other instruments,
documents, certificates and agreements necessary or appropriate to transfer
ownership of the Pledged Collateral, and (ii) the right and power to receive,
endorse and collect all checks and other instruments made payable to Pledgor
representing any dividend, interest payment or other distribution in respect of
the Pledged Collateral or any part thereof and to give full acquittance for the
same.  The foregoing appointment of the Secured Party as Pledgor’s
attorney-in-fact is irrevocable and is coupled with an interest.

 

14.           Certain Rights Before and After a Default.

 

(a)           Secured Party May Perform.  If Pledgor fails to perform any
agreement contained herein, the Secured Party may perform, or cause performance
of, such agreement, and the expenses of the Secured Party incurred in connection
therewith shall be payable by Pledgor pursuant to the provisions of Section 9
hereof.

 

(b)           Notification of Issuer.  Secured Party shall have the right to
notify the issuer of the Pledged Collateral that the Pledged Collateral has been
pledged.

 

15.           Cumulative Rights and Remedies.  All rights and remedies of
Secured Party hereunder are cumulative of each other and of every other right or
remedy which Secured Party may otherwise have at law or in equity or under any
other contract or other writing for the enforcement of the security interest
herein or the collection of the Obligations, and the exercise by Secured Party
of one or more rights or remedies shall not prejudice or impair the concurrent
or subsequent exercise of other rights or remedies.  Secured Party shall not be
required to first endeavor to collect from Pledgor or any other party obligated
for the Obligations or to proceed against or exhaust other collateral or
security for the Obligations hereby secured before pursuing any of Secured
Party’s rights pursuant to this Agreement against Pledgor.  Should Pledgor have
theretofore executed or hereafter execute any other security agreement in favor
of Secured Party in which a security interest is created as security for the
debts of Pledgor or another or others, in respect of which Pledgor may not be
personally liable, the security interest therein created and all other rights, 
powers and privileges vested in Secured Party by the terms thereof shall exist
concurrently with the security interest created herein, and, in addition, all
property in which Secured Party holds a security interest under any such other
security agreement shall also be part of the Pledged Collateral hereunder, and
all or any part of the proceeds of the sale or other disposition of such
property may, in the discretion of Secured Party, be applied by it in accordance
with the terms hereof, and of such other security agreement, or agreements, or
any of them.

 

27

--------------------------------------------------------------------------------


 

16.           Surrender of Collateral.  Secured Party may surrender, release,
exchange or alter any collateral or security for the Obligations without
affecting the liability of Pledgor under this Agreement, and this Agreement
shall continue effective notwithstanding any legal disability of Pledgor to
incur any indebtedness or obligation incurred to Secured Party.

 

17.           Effect of Other Agreements.  This Agreement shall in no way be
construed as a limitation or extinguishment of any guaranty, security agreement,
pledge agreement, assignment, or any other instrument, document or agreement
granting an interest in collateral for or guaranteeing the payment or
performance of the Obligations executed by any person prior to, or
contemporaneously with, the execution of this Agreement, but all prior or
contemporaneous guaranties, security agreements, pledge agreements, assignments,
or any other instruments, documents, or agreement granting an interest in
collateral for or guaranteeing the payment or performance of the Obligations
shall remain in full force and effect in accordance with their terms.

 

18.           General Provisions.

 

(a)           Amendment.  This Agreement may not be modified, altered, amended,
or terminated except by the written agreement of the Secured Party and Pledgor.

 

(b)           Severability.  If a court of competent jurisdiction determines
that any provision contained in this Agreement is void, illegal or
unenforceable, the other provisions shall remain in full force and effect and
the provision held to be void, illegal or unenforceable shall be limited so that
it shall remain in effect to the extent permissible by law.

 

(c)           Choice of Law and Venue.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.  ANY LITIGATION,
SPECIAL PROCEEDING OR OTHER PROCEEDING AS BETWEEN THE PARTIES THAT MAY BE
BROUGHT, OR ARISE OUT OF, IN CONNECTION WITH OR BY REASON OF THIS AGREEMENT
SHALL BE BROUGHT IN THE APPLICABLE FEDERAL OR STATE COURT IN AND FOR HARRIS
COUNTY, TEXAS, WHICH COURTS SHALL BE THE EXCLUSIVE COURTS OF JURISDICTION AND
VENUE.

 

(d)           Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ Loan written notice to the other party:

 

28

--------------------------------------------------------------------------------


 

If to Pledgor:

 

Arkanova Acquisition Corporation

2441 High Timbers Drive

Suite 120

The Woodlands TX 77380

Fax: 281-298-9558

Attention: Pierre Mulacek, President

 

If to the Investor:

 

To the Address for Notice as provided on the signature page of the NPA.

 

(e)           Continuing Security Interest.  This Agreement shall create a
continuing security interest in the Pledged Collateral and shall remain in full
force and effect until payment in full of the Obligations.

 

(f)            Preparation of Agreement.  Each party to this Agreement
acknowledges that: (i) the party had the advice of, or sufficient opportunity to
obtain the advice of, legal counsel separate and independent of legal counsel
for any other party hereto; (ii) the terms of the transactions contemplated by
this Agreement are fair and reasonable to such party; and (iii) such party has
voluntarily entered into the transactions contemplated by this Agreement without
duress or coercion.  Each party further acknowledges that such party was not
represented by the legal counsel of any other party hereto in connection with
the transactions contemplated by this Agreement, nor was he or it under any
belief or understanding that such legal counsel was representing his or its
interests.  Each party agrees that no conflict, omission or ambiguity in this
Agreement, or the interpretation thereof, shall be presumed, implied or
otherwise construed against any other party to this Agreement on the basis that
such party was responsible for drafting this Agreement.

 

(g)           Nonwaiver.  Unless otherwise expressly provided herein, no waiver
by the Secured Party of any provision hereof shall be deemed to have been made
unless expressed in writing and signed by the Secured Party.  No delay or
omission in the exercise of any right or remedy accruing to the Secured Party
upon any breach under this Agreement shall impair such right or remedy or be
construed as a waiver of any such breach theretofore or thereafter occurring. 
The waiver by the Secured Party of any breach of any term, covenant or condition
herein stated shall not be deemed to be a waiver of any other breach, or of a
subsequent breach of the same or any other term, covenant or condition herein
contained.

 

(h)           Entire Agreement.  This Agreement sets forth the entire
understanding of the parties with respect to the Pledged Collateral and
supersedes all prior or contemporaneous representations, understandings and
agreements, oral or written, made between the parties effecting the subject
matter hereof, and all such prior or contemporaneous representations,
understandings and agreements are hereby terminated.

 

(i)            Parties Bound.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, assigns, heirs and
personal representatives.

 

29

--------------------------------------------------------------------------------


 

(j)            Counterpart Execution.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

30

--------------------------------------------------------------------------------


 


SIGNATURES

 

To evidence the binding effect of the foregoing terms and condition, the parties
have executed and delivered this Agreement as of, but not necessarily on, the
date first above written.

 

 

ARKANOVA ACQUISITION CORPORATION

 

 

By:

 

 

 

Pierre Mulacek, President

 

 

 

 

 

 

 

ATON SELECT FUNDS LIMITED

 

 

 

 

 

 

 

By:

 

 

 

David Dawes

 

 

Director

 

 

31

--------------------------------------------------------------------------------


 

ANNEX “D”

 

THIS AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE 1933
ACT) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO WHICH THIS AGREEMENT RELATES
HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN
THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”) is made and entered into as of, but
not necessarily on, the 1st day of October, 2009, and between Arkanova Energy
Corporation. a Nevada corporation (“Guarantor”),and Aton Select Funds Limited
(the “Investor”)

 


BACKGROUND

 

A.            On even date herewith Arkanova Acquisition Corporation, a Delaware
corporation and a wholly-owned subsidiary of Guarantor (“Maker”), and the
Investor (“Payee”), consummated the sale by Payee and the purchase by Maker of
certain secured indebtedness of Maker (the “Indebtedness”), and to evidence the
obligation of Maker to pay the Indebtedness Maker executed and delivered to
Payee that certain Consolidated Secured Promissory Note (the “Note”) evidencing
Maker’s obligation to pay to Payee the principal and interest set forth therein;
and

 

B.            As a material inducement to Payee purchase the Indebtedness and
accept the Note as evidence of Maker’s obligation to pay for same, Guarantor,
being the sole shareholder of Maker, has agreed to guarantee the payment of the
indebtedness evidenced by the Note and the performance of the obligations of
Maker under the Note pursuant to the terms and conditions set forth herein;

 

Terms and Conditions

 

In consideration of the mutual benefits to be derived from the covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, hereby agree as
follows:

 

32

--------------------------------------------------------------------------------


 

1.             Guarantee of Maker’s Obligations.  Guarantor, as primary obligor
and not merely as surety and intending to be legally bound hereby, hereby
absolutely, irrevocably, unequivocally and unconditionally, guarantees to Payee
the due, prompt and faithful performance of, compliance with and execution of
all of the terms, provisions, conditions, covenants, warranties, obligations and
agreements of Maker contained in, described in or pursuant to the Note and this
Guaranty, including the prompt and full payment of all indebtedness of Maker to
Payee arising pursuant to the Note and all renewals and extensions thereof, now
existing or hereafter arising pursuant to the Note (the “Guaranteed
Obligations”).  In the event of default by Maker in payment or performance of
the indebtedness evidenced by the Note, or any part thereof, when such
indebtedness or other obligations become due, whether by maturity, prepayment or
by acceleration, Guarantor shall, on demand and without further notice of
dishonor, pay the amount due thereon to Payee.  In the event of such payment is
made by Guarantor, then Guarantor shall be subrogated to the rights then held by
Payee with respect to the Guaranteed Obligations to the extent to which the
Guaranteed Obligations were discharged by Guarantor.  Upon payment by Guarantor
of any sums to Payee hereunder, all rights of Guarantor against Maker arising as
a result therefrom by way of right of subrogation or otherwise, shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full of all the obligations of Maker to Payee under the Note.  This
Guaranty shall be irrevocable by Guarantor until all of the Guaranteed
Obligations have been finally, completely and indefeasibly paid in full and
completely performed.

 

2.             Nondischargeability of Guaranty.  Guarantor hereby agrees that
Guarantor’s obligations under the terms of this Guaranty shall not be released,
diminished, impaired, modified, affected or limited in any manner whatsoever by
the occurrence of any reason or event, including without limitation, one or more
of the following events: (a) the taking or accepting of any other security for
any or all of the Guaranteed Obligations; (b) any indulgence, compromise,
settlement or release which may be extended by Payee to Maker, Guarantor or any
one or more other parties liable in whole or in part for the Guaranteed
Obligations for such consideration as Payee may deem proper; (c) the lack of
corporate power of Maker, the insolvency or bankruptcy of Maker, or any party at
any time liable for the payment of any or all of the Guaranteed Obligations,
whether now existing or hereafter occurring; (d) any renewal, extension, and/or
rearrangement of the payment of any or all of the Guaranteed Obligations with or
without notice to or consent of Guarantor; (e) any neglect, delay, omissions,
failure, or refusal of Payee to take or prosecute any action for the collection
of any of the Guaranteed Obligations or to foreclose or take or prosecute any
action in connection with any instrument or agreement evidencing or securing all
or any part of the Guaranteed Obligations; (f) the enforceability of all or any
part of the Guaranteed Obligations against Maker by reason of the fact that the
Guaranteed Obligations exceed the amount permitted by law, the act of creating
the Guaranteed Obligations, or any part thereof, is ultra vires, or the officers
creating same acted in excess of their authority; (g) any payment by Maker to
Payee is held to constitute a preference under the bankruptcy laws or if for any
other reason Payee is required to refund such payment or pay the amount thereof
to someone else; or (h) any impairment, modification, change, release or
limitation of the liability of Maker or Guarantor, or of any remedy for the
enforcement thereof, resulting from the operation of any present or future
provision of the Federal Bankruptcy Code or any similar law or statute of the
United States or the State of Texas.

 

3.             No Setoff.  The obligations, guaranties, covenants, agreements
and duties of Guarantor under this Guaranty are primary obligations of Guarantor
and shall not be subject to any counterclaim, setoff, deduction, diminution,
abatement, recoupment, suspension, deferment, reduction or defense based upon
any claim that Maker, Guarantor or any other person or entity may have against
Payee.  The obligations of Guarantor set forth herein constitute recourse
obligations of Guarantor enforceable against Guarantor to the full extent of
Guarantor’s assets and properties.

 

4.             Continuation of Guaranty.  Guarantor covenants that this Guaranty
will not be discharged except by complete performance of the Guaranteed
Obligations contained in this Guaranty.  This

 

33

--------------------------------------------------------------------------------


 

Guaranty shall not be affected by, and shall remain in full force and effect
notwithstanding, any bankruptcy, insolvency, liquidation, or reorganization of
Maker or Guarantor.

 

5.             Reliance on Guaranty.  Guarantor recognizes that Payee is relying
upon this Guaranty and the undertakings of Guarantor hereunder in purchasing the
Indebtedness and accepting the Note in connection therewith, and Guarantor
further recognizes that the execution and delivery of this Guaranty is a
material inducement to Payee in purchasing the Indebtedness and accepting the
Note as evidence of Maker’s obligation to pay for same in accordance with the
terms of the Note.

 

6.             Payments under Guaranty.  All amounts to be payable under this
Guaranty shall be payable at the address of Payee set forth in the Note or at
such other address as Payee may from time to time designate in writing.

 

7.             Representations of Guarantor.  Guarantor hereby represents,
warrants and covenants to Payee as follows:

 

(a)           Authorization.  Guarantor has all requisite corporate power and
authority to execute, deliver and perform this Guaranty.  The Guaranty
constitutes the valid and binding obligation of Guarantor, enforceable against
Guarantor in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, moratorium, reorganization or other laws or equitable
principles relating to or affecting creditors’ rights generally.

 

(b)           Benefit to Guarantor.  Guarantor has derived, or expects to
derive, financial and other advantage and benefit, directly or indirectly, from
the consummation of the transactions contemplated by the Note and the making of
this Guaranty.

 

8.             Waiver.  Guarantor hereby waives notice to Guarantor of the
acceptance of this Guaranty, and of any default on the part of Maker of Maker’s
obligations under the Note to Payee, and all other notices in connection
herewith or in connection with the liabilities, obligations and duties
guaranteed hereby.  Guarantor further waives diligence, presentment and suit on
part of Payee in the enforcement of any liability, obligation or duty guaranteed
by Guarantor hereunder.

 

9.             Enforcement of Guaranty.  Guarantor agrees that Payee shall not
be first required to enforce against Maker or any other person any liability,
obligation or duty guaranteed hereby before seeking enforcement thereof against
Guarantor.  Suit may be brought and maintained against Guarantor by Payee to
enforce any liability, obligation or duty guaranteed hereby without joinder of
Maker or any other party or without Payee first exhausting Payee’s remedies
against Maker or without Payee first exhausting Payee’s rights against any
security which shall ever have been given to Payee to secure the payment or
performance of the Guaranteed Obligations.

 

10.           Payment of Expenses and Attorneys’ Fees.  Guarantor agrees to pay,
on demand, and to save Payee harmless against liability for, any and all costs
and expenses (including reasonable fees and disbursements of counsel) incurred
or expended by Payee in connection with the enforcement of or preservation of
any rights under this Guaranty.

 

11.           Governing Law.  THIS GUARANTY IS MADE, ENTERED INTO AND
PERFORMABLE IN HARRIS COUNTY, TEXAS, AND ALL PAYMENTS ARE DUE AND PAYABLE IN
HARRIS COUNTY, TEXAS.  CONSEQUENTLY, THIS GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO
ITS CONFLICTS OF LAW RULES AND ANY LITIGATION OR OTHER PROCEEDING AS BETWEEN
GUARANTOR AND PAYEE THAT MAY BE BROUGHT,

 

34

--------------------------------------------------------------------------------


 

OR ARISE OUT OF, IN CONNECTION WITH OR BY REASON OF THIS GUARANTY SHALL BE
BROUGHT IN THE APPLICABLE FEDERAL OR STATE COURT IN AND FOR HARRIS COUNTY, TEXAS
WHICH COURTS SHALL BE THE EXCLUSIVE COURTS OF JURISDICTION AND VENUE.

 

12.           Termination of Guaranty.  This Guaranty shall terminate and be of
no further force or effect upon the payment of the Guaranteed Obligations in
full.

 

13.           Reformation and Severability.  If any provision of this Guaranty
is held to be illegal, invalid or unenforceable under present or future laws
effective during the term hereof (i) in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Guaranty a provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible and be legal, valid and enforceable,
and (ii) the legality, validity and enforceability of the remaining provisions
hereof shall not in any way be affected or impaired thereby.

 

14.           Successors and Assigns.  This Guaranty shall be binding upon
Guarantor and its heirs, personal representatives, successors and permitted
assigns.  Guarantor may not assign or transfer any of Guarantor’s rights or
obligations hereunder without the prior written consent of Payee.  In the event
of an assignment by Payee of its rights or interest in the Guaranteed
Obligations including the Note, or any part thereof, the rights and benefits
hereunder, to the extent applicable to the indebtedness so assigned shall
automatically pass with a transfer or assignment of the Note or any interest
therein to any holder thereof.

 

15.           Entire Agreement.  This Guaranty embodies the final, entire
agreement of Guarantor with respect to the subject matter hereof and supersedes
any and all prior or contemporaneous agreements, representations and
understandings, whether written or oral, relating to this Guaranty.

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

35

--------------------------------------------------------------------------------


 


GUARANTOR SIGNATURE

 

To evidence the binding effect of the foregoing terms, Guarantor has executed
and delivered this Guaranty as of, but not necessarily on, the date first above
written.

 

 

ARKANOVA ENERGY CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Pierre Mulacek, President

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

ATON SELECT FUNDS LIMITED

 

 

 

 

 

 

 

By:

 

 

 

David Dawes

 

 

Director

 

 

36

--------------------------------------------------------------------------------